DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both “bead areas” and “tread”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada (JP 2006-347452 A).
Claim interpretation: The recited limitation of “for an electric vehicle” relates to intended use and fails to require any tire structure different from that as suggested by the prior art to perform the claimed use.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claim 1, Sawada teaches a pneumatic tire, the tire comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

A pair of bead areas 12; a ground-contacting tread 16 disposed radially outwardly of the pair of bead areas; a pair of sidewalls 14, in which each sidewall extends from a respective bead area to the tread; and the tread joining each sidewall at a respective shoulder 16B - 16C, the shoulders including an inboard shoulder 16B and an outboard shoulder 16C, wherein a radius TRI on the inboard shoulder is larger than a radius on the outboard shoulder TRO, see Figure 1 above and [0015].
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackle et al. (US 6,415,837 B1).
Claim interpretation: The recited limitation of “for an electric vehicle” relates to intended use and fails to require any tire structure different from that as suggested by the prior art to perform the claimed use.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claim 1-2, Mackle teaches a pneumatic tire, the tire comprising: 
[AltContent: arrow][AltContent: textbox (Inside shoulder)][AltContent: arrow][AltContent: textbox (Outside shoulder)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


A pair of bead areas 17,20; a ground-contacting tread 8-9 disposed radially outwardly of the pair of bead areas; a pair of sidewalls 5-6, in which each sidewall extends from a respective bead area to the tread; and the tread joining each sidewall at a respective shoulder, the shoulders including an inboard shoulder and an outboard shoulder, wherein a radius on the inboard shoulder is larger than a radius on the outboard shoulder, see Figure 3 above. And as depicted above, when the tire 4 is mounted on a rim 3 a cavity is defined having an asymmetric cross-section, see Figure 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krauss (US 4,040,582), in view of Jansen (GB 2,229,974).
Claim interpretation: The recited limitations of “for an electric vehicle” and “whereby the features increase air flow towards an electric vehicle motor located inboardly of the tire” relates to intended use and fails to require any tire structure different from that as suggested by the prior art to perform the claimed use.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
[AltContent: textbox (Tread)][AltContent: textbox (Bead area)]Regarding claim 3, Krauss discloses a pneumatic tire, the tire comprising: 
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Sidewall)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


A pair of bead areas; a ground-contacting tread disposed radially outwardly of the pair of bead areas; a pair of sidewalls, in which each sidewall extends from a respective bead area to the tread.
Krauss does not explicitly disclose physical features being formed on the tread, wherein each feature is formed in the shape of a fin.
Jansen discloses a pneumatic tire. The tire has a tread profile 2 whose grooves 4 define ribs 3 shaped as fins from tread edge to 9l to tread edge 9r.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tread pattern of Krauss in the claimed manner as taught by Jansen to provide the tire with a means for ensuring a very high drainage capacity by diverting volumes of fluid rapidly into the shoulder regions in a direct manner as taught by Jansen.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krauss (US 4,040,582), in view of Jansen (GB 2,229,974)  as applied to claim 3 above, and further in view of McCleary (US 1,509,737).
Regarding claim 4, modified Krauss does not explicitly disclose an angle of each fin corresponds to an angle of fins formed on a turbine of a motor of the electric vehicle.
However, modified Krauss discloses the shape of the fins is advantageous for rapidly moving fluid towards and out of the shoulder region of the tread. One would expect such a fluid to be air which is moved towards and out of the shoulder region of the tire. In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tread pattern of Krauss in the claimed manner since: modified Krauss further discloses the use of an attachment 14 – (construed as a turbine) having cup elements 16 – (equivalent to and thus construed as a fin). And McCleary discloses a pneumatic tire. The tire being configured to have a wheel motor for four wheel drive, and particularly to a construction embodying separate electric driving units carried by the ground wheels of the vehicle, see page 1 lines 9-14. And further where such a construction, presents a novel construction of wheel adapted to receive electric driving means. and comprising a hub disposed upon a rotatable axle and provided with ·conduits for electric wiring together with means carried by the wheel structure for engaging and rotating the axle for braking purposes, see page 1 lines 35-43.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Krauss (US 4,040,582), in view of Jansen (GB 2,229,974), in view of Lippert et al. (US 2020/0023686 A1).
Claim interpretation: The recited limitations of “for an electric vehicle” and “whereby the features increase air flow towards an electric vehicle motor located inboardly of the tire” relates to intended use and fails to require any tire structure different from that as suggested by the prior art to perform the claimed use.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
[AltContent: textbox (Tread)][AltContent: textbox (Bead area)]Regarding claims 5-6, Krauss discloses a pneumatic tire, the tire comprising: 
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Sidewall)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


A pair of bead areas; a ground-contacting tread disposed radially outwardly of the pair of bead areas; a pair of sidewalls, in which each sidewall extends from a respective bead area to the tread.
Krauss does not explicitly disclose physical features being formed on the tread, wherein each feature is formed in the shape of a fin, wherein at least one of the fins including a leading edge formed with micro-features.
Jansen discloses a pneumatic tire. The tire has a tread profile 2 whose grooves 4 define ribs 3 shaped as fins from tread edge to 9l to tread edge 9r.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Lippert discloses a pneumatic tire. The tire being configured to have shoulder blocks 1 – (construed as fins) whose land portion 6 adjacent to the block edges on both sides have disposed thereon ribs 5 – (construed as micro features and each leading edge is formed with micro-features).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tread pattern of Krauss having the claimed fin as taught by Jansen to provide the tire with a means for ensuring a very high drainage capacity by diverting volumes of fluid rapidly into the shoulder regions in a direct manner as taught by Jansen; and having the claimed micro-features as taught by Lippert to provide the tire with a means for cooling the tire by dissipating heat, see [0024].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749